Citation Nr: 1425229	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  05-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 20, 1989 to January 30, 1994 for accrued benefits purposes.

2.  Entitlement to a rating in excess of 70 percent for PTSD from February 23, 1994 to March 26, 1997 for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Mary A. Royale, Attorney at law



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1971.  He died in June 2008.  The appellant claims as his widow.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from VA Regional Office (RO) rating decisions in February 2004, August 2004, and April 2005 that among other things, denied service connection for hepatitis C and assigned evaluations of 10, 100, 30, 70, and 100 percent for PTSD and substance abuse beginning January 20, 1989, January 31, 1994, February 23, 1994, March 27, 1997, and March 25, 2003, respectively.  The Veteran appealed to the Board.

By decision in February 2007, the Board granted a 100 percent evaluation for PTSD effective March 27, 1997.  The remainder of the appeal was denied. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, pursuant to a June 2008 Joint Motion for Partial Remand, the Court vacated the Board's decision as to the denial of service connection for hepatitis, an initial evaluation in excess of 10 percent for PTSD from January 20, 1989 to January 30, 1994, and an evaluation in excess of 30 percent for PTSD from January 31, 1994 to March 26, 1997, excluding a period of temporary total rating.  These matters were remanded for additional consideration and readjudication.  

The Court was notified that the Veteran died in late June 2008 after the parties had submitted their Joint Motion, but before the Court had issued its order and mandate in the case.  In March 2009, the Court granted a motion filed by the Veteran's surviving spouse to substitute herself as an accrued benefits beneficiary for purposes of prosecuting the claim to completion, under the authority of Padgett v. Nicholson, 473 F.3d 1364 (Fed. Cir. 2007), and Pekular v. Mansfield, 21 Vet. App. 495 (2007). 

The Board remanded the case for additional development in February and August 2010.  By rating action dated in April 2011, service connection for hepatitis C was granted.  This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration.  The RO also granted an initial rating of 30 percent for PTSD from January 20, 1989 to January 30, 1994 for accrued benefits purposes, and a disability evaluation of 70 percent for PTSD effective February 23, 1994 for accrued benefits purposes.  However, although higher ratings were granted, the issue remains in appellate status as the maximum schedular rating has not been assigned. See AB v. Brown, 6 Vet.App. 35 (1993).


FINDINGS OF FACT

1.  From January 20, 1989 to January 30, 1994, PTSD was manifested by no more than definite occupational and social impairment and/or than an occasional decrease in reliability and productivity.

2.  From February 23, 1994 to March 26, 1997, PTSD was manifested by no more than severe industrial and social impairment or deficiencies in most areas. 

3.  From February 23, 1994 to March 26, 1997, the evidence does not demonstrate that the Veteran's PTSD was manifested by totally incapacitating psychoneurotic symptoms or that it alone was productive of total occupational or social impairment. 
CONCLUSIONS OF LAW

1.  From January 20, 1989 to January 30, 1994, the criteria for an evaluation in excess of 30 percent for PTSD were not met for accrued benefits purposes. 38 U.S.C.A. §§ 1155, 5101, 5107(b), 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.1000, 4.7, 4.126. 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation in excess of 70 cent were not met for PTSD from February 23, 1994 to March 26, 1997 for accrued benefits purposes. 38 U.S.C.A. §§ 1155, 5101, 5107(b), 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.1000, 4.7, 4.126. 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that there is no evidence that the Veteran was able to maintain substantially gainful employment dating back to 1989, and that he was entitled to at least a 70 percent rating and a total rating based on unemployability or a 100 percent disability evaluation earlier than March 1997.  In correspondence dated in June 2011, it is asserted that in August 1997 VA acknowledged the Veteran's unemployability by the award of a nonservice-connected pension from October 1993.  It is also maintained that the Veteran was also granted Social Security disability from that date that further attested to his unemployability.  The appellant argues that the evaluation for the Veteran's PTSD was inadequate to reflect the very serious impairment caused by this disability.  She and her representative assert that the Veteran's periodic complaints of suicidal ideation were sufficient to merit a 70 percent evaluation for the entire period.


Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the appellant's claim.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims in December 2006, May 2007, and thereafter.

The Board points out however, that the outcome of an accrued benefits claim hinges on the application of law to evidence which was in the file or in the possession of the VA at the time of the Veteran's death.  Thus, no further evidentiary development is necessary and no additional notice be provided to the appellant.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts is dispositive of the matter.  The Board finds that this is the case as to the instant matter on appeal. See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Nevertheless, VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claims of entitlement to higher ratings for PTSD for accrued purposes.  The Board finds that there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.

Pertinent Law and Regulations

Accrued benefits are those to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death.  Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits due and unpaid to which the deceased beneficiary was entitled at the time of death. See 38 U.S.C.A. § 5121 (West 2001); 38 C.F.R. § 3.1000(a) (2013).  

The Veteran's widow has been established as the appropriate potential payee in this instance.  At the time of the Veteran's death, he had claims pending for higher ratings for PTSD.  For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2013).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.10 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3 (2013). 

The Board points out that during the course of the Veteran's appeal, the regulations pertaining to psychiatric disabilities were revised.  The Veteran's PTSD was rated under the former criteria of 38 C.F.R. § 4.132, Code 9411 (effective prior to November 7, 1996) provided for a 30 percent rating when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people; and where psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was "considerably" impaired and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in "considerable" industrial impairment."  A 70 percent rating was warranted when the above-mentioned impairment was "severe."  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms, bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities, such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, also warranted a 100 percent rating.  Additionally, a 100 percent rating was warranted when the appellant was demonstrably unable to obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 

In a precedent opinion, dated November 9, 1993, the VA General Counsel concluded that the term "definite" (for a 30 percent rating under 38 C.F.R. § 4.132) was to be construed as "distinct, unambiguous, and moderately large in degree."  It represents the degree of social and industrial inadaptability that is "more than moderate but less than rather large." O.G.C. Prec. 9-93 (November 9, 1993). 

Effective November 7, 1996, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Code 9411 (2013) 

As the veteran's claim for an increased rating for PTSD was pending when the regulations pertaining to psychiatric disabilities were revised, he is entitled to the version of the law most favorable to him. Karnas v. Derwinski, 1 Vet. App. 308 (1990).

In assessing the degree of psychiatric disability, the Global Assessment of Functioning (GAF) score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet.App. 266, 267 (citing THE DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet.App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet.App. 119, 126 (2001).  

Factual Background 

A claim for service connection for emotional problems, including PTSD, was received in January 1989.  The Veteran attributed his symptoms to Vietnam and drug use that started there.

The Veteran was scheduled for a VA psychiatric examination in March 1989 which he rescheduled due to reported transportation problems.  He failed to report for a VA psychiatric examination rescheduled in July 1989, called and cancelled an examination in November 1989, and failed to report for VA examinations in August 1990, and October 1990.  In correspondence dated during that period, he did not indicate that he was seeking treatment for psychiatric symptomatology. 

The Veteran underwent a VA psychiatric examination in May 1991.  He stated that he had never been treated for any psychiatric reasons.  It was noted that he had not been employed for the past year and that he had been unable to hold a job because of back problems, headaches, and knee disability which he considered his primary disabilities.  The Veteran related that he worked as a carpenter from 1971 to 1989 but had not been employed for the past year.

On mental status examination, it was reported that the Veteran was somewhat restless but denied any significant psychiatric symptoms.  He considered himself in good emotional health.  Speech was coherent and relevant and showed no evidence of looseness of associations or flight of ideas.  Reality testing was intact.  He was oriented to time, place and person.  There was no evidence of significant memory impairment for recent or remote events.  There was evidence of low anxiety frustration tolerance and poor judgment.  Following examination, the examiner stated that no significant acute disease was found but that there was some indication for a personality disorder with passive/aggressive and dependent features.  He was considered competent and able to manage his funds.

The Veteran was afforded a personal hearing at the RO in April 1992 and referred to a number of physical problems.  He also related that he was depressed all of the time, including having crying spells, and was very unhappy with his life in general.  He stated that he last worked in early 1991 helping someone hang sheetrock.  He testified that he had always done carpentry work and could never hold a job because of his headaches or his painful flat feet.  He related that he was not receiving treatment for any nervous condition.  

The Veteran was hospitalized at a VA facility between January and February 1994 with complaints of becoming increasingly depressed since the previous September with an altered sleep pattern, decreased appetite, decreased libido, anhedonia and spending most of his time at home and not going out.  It was noted that he had called a VA staff person who had previously evaluated him and told her that he was caught by his brother trying to break into his apartment to get a gun to kill himself.  He was told to come in for admission.

On mental status examination, the Veteran was observed to have good hygiene and eye contact.  Speech was initially pressured with increased rate and normal tone.  He was coherent but showed some slight psychomotor agitation.  Mood was depressed and anxious.  Affect was anxious and mixed with a full range.  Thought processes showed some evidence of circumstantiality and tangentially with flight of ideas.  Thought content was mainly focused on the fact that he was suicidal, his current life situation and his need for help.  The Veteran denied visual or auditory hallucinations.  It was reported that one day after admission, the Veteran's mood drastically improved from being depressed to being euthymic or slightly elated at times.  He denied any suicidality and eventually admitted that he originally told a lie about his suicidal intentions in order to be admitted.  His mother endorsed his version of the story.  On discharge, the diagnoses on Axis I were bipolar disorder, rule out adult attention deficit hyperactivity disorder, and history of polysubstance abuse.  It was noted that the GAF score on admission was 25 with a GAF score during the last year of 60.  (A 100 percent rating was assigned for this period and that is not otherwise at issue.)

The Veteran was admitted to a VA hospital in September 1994 with complaints of suicidality and depression.  A history of intravenous and intranasal heroin dependency, history of previous polysubstance abuse bipolar disorder, mixed type was noted.  It was reported that following hospitalization that ended in February 1994, he was in therapy when he was in a motorcycle accident sustaining a complex right wrist fracture.  He described low self-esteem, hopelessness, and lack of motivation since that time.  He reported chronic suicidal ideation with no recent episode and no specific plan.  It was reported that over the past month, he had started to use heroin and had purchased street methadone to initiate his own detoxification.  The Veteran related that while hospitalized, he had found a blank prescription pad and self-prescribed Percocet.  It was noted that he had a history of prescribed Percocet abuse in the past.  

The Veteran reported sitting at home with many plans but was unable to initiate them without outside help.  His mother confirmed that the Veteran made multiple attempts to re-establish outpatient treatment for his psychiatric disorder and that as a last resort, presented himself to the emergency room complaining of confusion and suicidality with the knowledge that those specific complaints would result in immediate attention and assistance.  

The Veteran was admitted for two days and was discharged with a diagnosis of heroin dependence, rule out bipolar disorder on Axis I.  Axis IV diagnoses referred to acute stressors of pending legal charges, recent motor vehicle accident and physical disability, and change in outpatient treatment.  Chronic stressors were reported as unemployment, medically ill mother and physical disability secondary to a fall and back injury.

A Social Security disability determination dated in December 1994 found that the Veteran met the requirements of the Act on October 21, 1993 due to severe back and right hand problems, with secondary diagnoses of attention deficit disorder, and that he had PTSD.  It was noted that he had residual functional capacity to perform physical exertion and nonexertional requirements of sedentary work except for sitting four hours in an 8-hour day, but was unable to perform past relevant work as a construction worker.  

The Veteran was admitted to a VA facility between November and December 1994 for a substance abuse problem, including cocaine and heroin.  It was reported that he currently had court cases pending for larceny, possession of cocaine, forgery of Percocet prescriptions, and violation of probation for which he might face jail time.  He was given a continuance while he was a patient.  He reported being upset over his mother's health status, depression, and medical injuries that included back pain, migraines, head trauma, knee problems, joblessness and idle time.  

The Veteran related that he was unemployed and could not work due to head and back injuries.  He stated that he had had at least four instances of severe head trauma since age 15, most recently in June 1994 when he was thrown off his motorcycle.  A history of polysubstance drug use was reported.  He indicated that he began intranasal heroin use at age 41 and used "a couple of bags to a bundle" daily, and abused Percocet whenever he could get it.  He stated that his last use of cocaine and heroin had been the day before admission.  It was reported that he had had several treatments for substance abuse and depression and had been discharged the following month for "dirty" urine.  It was noted that in the past, the Veteran had been arrested for driving while intoxicated, larceny, assault, disorderly conduct and had received suspended sentences and probation.  It was related that he had current pending court cases for larceny, possession of cocaine, forgery of Percocet prescriptions, and violation of probation.  It was noted that the Veteran was upset over his mother's health status and was depressed.  His medical conditions included back pain, migraines, head trauma, knee problems and that he had legal problems, joblessness and idle time.  Following evaluation, the diagnostic impression on Axis I was opiate and cocaine dependence.  The Axis IV diagnoses were acute stressors were June 1994 motorcycle accident, legal problems, mother's poor health, severe chronic stressors, head and back injuries, heroin and cocaine dependence, and severe joblessness.  A GAF score of 60 was provided.  He was admitted for detoxification.

A December 1994 Social Security Administrative Law Judge decision determined that the Veteran met the disability insured status requirements of the Act and had not engaged in substantially gainful activity since October 1993.  The findings leading to disability included severe back [with a history of spinal fracture] and right hand problems, attention deficit disorder and PTSD.  It was noted that there was a history of substance abuse.

In letters dated between June and October 1996, the Veteran wrote that he was incarcerated due to his problems that included PTSD, drug dependency that began in service, and all of his other disorders.  He stated that he would be released from prison in February 1997.

The Veteran was afforded a VA psychiatric examination in March 1997 where it was noted that he had recently been released from jail for a conviction of writing an illegal prescription for narcotics for back pain.  Detailed background and social history were recited include multiple accounts of truancy prior to, during and after service.  The examiner noted that the details or the criteria on which this rating [PTSD] was based "are unclear to me, other than a long history of behavior which is consistent with antisocial traits which have apparently interfered with the patient's functioning over the course of his life as well as severely jaded, in my opinion, the evaluations that he has received previously, in both medicine and psychiatry."  The examiner stated that the onset of aberrant behavior early in his life was sufficient to make a diagnosis of antisocial personality that had been a significant factor in terms of his evaluation and compliance with treatment.

The Veteran was reported to have severe depression, sometimes to the point that he was unable to get out of bed or out of the house for long periods of time, both felt to be the result of his major affective disorder, in conjunction with the level of anxiety and stress of being out in public that was related to PTSD.  He said that when he was out in public he always found himself covering his back and watching out for potential enemies.  He related that he felt he need to be away from people at time and would just walk away from a conversation or a job site simply because of stress and anxiety.  It was noted that he had long-standing migraines that were severe and disabling.  It was reported that there were elements of PTSD and depression manifested by passive suicidal thinking.

The Veteran had other complaints that included inability to sleep because his mind was racing, lack of concentration, and general hyper responsiveness.  The examiner stated that upon general review of psychiatric and psychological symptoms, there was impairment of thought processes, inability to concentrate, a long history of inappropriate behavior, periods of significant suicidal thoughts, and episodes of rage that were probably accompanied by homicidal ideation or threats.  It was reported that the Veteran definitely had had significant period of inability to maintain minimal personal hygiene and activities of daily living, as well as significant long-term memory problems that were a function of both of his Axis I disorders.  It was reported that he periodically had symptoms of panic attacks that were mild to moderate, usually elicited by anticipatory symptoms, and long periods of significant depression and sleep impairment.  

The examiner stated that, in summary, the Veteran suffered from a variety of disorders the combination of which had seriously impaired his ability to function over a long period of time and significantly interfered with his ability to maintain treatment or comply with plans for evaluation.  Following examination, the diagnoses on Axis I were PTSD, chronic and severe, major depression, melancholic, recurrent, and periods of polysubstance [abuse] currently in remission.  An Axis II diagnosis of probable antisocial personality disorder was also rendered.  The examiner stated that the GAF score was in the 25-35 range over the past year when not in jail.  It was determined that the GAF based on PTSD alone was in the 45 range at various times, including the past year, and that over the majority of the past five years, the GAF for major depression was 25.

By rating action dated in August 2004, service connection for PTSD was granted.  A 10 percent disability rating was assigned from the date of claim received on January 20, 1989 to January 30, 1994.  A 100 percent disability rating was granted for a period of hospitalization from January 31, 1994 to February 22, 1994.  A 30 percent rating was granted from February 23, 1994 through March 26, 1997.  A 70 percent disability rating was assigned from March 27, 1997 through March 24, 2003.  A 100 percent rating was granted from March 25, 2003.

Pursuant to a February 2007 Board decision and proceedings thereafter, ensuing rating determinations, most recently in April 2011, granted a 30 percent disability rating from January 20, 1989 to January 30, 1994, a 70 percent disability rating from February 23, 1994 through March 26, 1997, and a 100 percent rating from March 27, 1997.

The Veteran passed away in June 2008.


Legal Analysis

1.  Entitlement to an initial rating in excess of 30 percent for PTSD from January 20, 1989 to January 30, 1994 for accrued benefits purposes.

Review of the evidence from the date of claim received on January 20, 1989 reveals that the Veteran's service-connected PTSD was primarily manifested by depression and emotional distress, as reported on personal hearing in April 1992.  The record reflects that he failed to report for a number of VA scheduled psychiatric evaluations for more than two years after initiating the claim such that no clinical evaluation of his symptomatology could be obtained.  When finally evaluated by VA in May 1991, some restlessness and an anxiety component were detected but the Veteran denied any significant psychiatric symptoms, considered himself in good emotional health, and no acute psychiatric disease process was found.  Cognition was intact and no untoward psychiatric barometers of pathology were noted.  At that time, he indicated that he had had long-term work in the construction trade and stated that his physical problems were the primary hindrances to his inability to maintain employment.  He did not report any difficulty in current social relationships.  The Veteran stated and presented testimony that he had not sought any psychiatric treatment.

In view of the above, he Board observes that there is little other than some findings of anxiety on VA examination in May 1991 and self-reported depression on personal hearing in 1992 to evaluate for VA compensation and pension purposes between January 20, 1989 and January 30, 1994.  Although such symptoms might have been attendant to PTSD resulting in some disturbance of motivation and mood, the evidence clearly does not establish that his psychiatric status was so impaired or so reduced so as to result in "considerable" or "severe" industrial impairment consistent with the next higher ratings of 50 and 70 percent under the former rating criteria for PTSD. See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996)."  Similarly, the Veteran's symptomatology between January 20, 1989 and January 30, 1994 did not comport with flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks, impairment of short and long-term memory, difficulty in understanding complex commands, impaired judgment, and impaired abstract thinking for a higher rating under the revised criteria for psychiatric disability at any time.  The record reflects that cognitive functioning on the whole was intact.  He was well oriented and speech was relevant and coherent.  Although judgment was determined to be poor, no hygiene problems were noted and there was no evidence of a thought disorder, suicidal intent or plan. 

For the foregoing reasons, the Board finds that the psychiatric symptoms exhibited by the Veteran between January 20, 1989 and January 30, 1994 represented no more than definite occupational and social impairment and/or no more than occasional decrease in reliability and productivity.  This level of impairment was consistent with no more than the criteria for 30 percent evaluation for the psychiatric disability.  Therefore, as the criteria for the 50 percent evaluation were not met, it stands to reason that the criteria for an even higher (70 or 100 percent) schedular evaluation were likewise not demonstrated. 

For the foregoing reasons, the claim for an initial rating in excess of 30 percent for service-connected PTSD must be denied. Fenderson v. West, 12 Vet.App. 119, 126 (2001).  

2.  Entitlement to a rating in excess of 70 percent for PTSD from February 23, 1994 to March 26, 1997.

As delineated in detail above, the record clearly shows that it was only upon VA hospitalization between January and February 1994 that the Veteran began to display sharply increased symptoms of PTSD.  During the period between February 23, 1994 and March 26, 1997, he began to manifest such symptoms that included recurring nightmares, chronic sleep disturbance and insomnia, irritability, impaired impulse control, anxiety, depression, avoidance of depictions of war, rage, severe social withdrawal, difficulty concentrating, hyperarousal, suicidality ideation, and memory impairment, etc.  The Veteran also displayed severely truant, aberrant and antisocial behaviors that included heroin and cocaine possession and abuse, prescription forgery, larceny, violation of probation, and driving while intoxicated, etc., leading to many legal problems and eventual incarceration.  The record reflects that the he was unemployed during this period and was awarded Social Security disability.  The Board observes, however, that the primary reasons for the award of benefits were for nonservice-connected severe back and hand problems and attention deficit disorder with PTSD as a secondary consideration.  The evidence reflects that the Veteran had other debilitating nonservice disorders including migraines, residuals of head trauma, and knee disability.  He was also found to have severe major depression and an antisocial personality disorder, neither of which was service connected, that substantially contributed to his overall psychiatric symptomatology as indicated by the VA examiner's assessment in March 1997 noting a combined effect of symptoms. 

The Board notes that while the Veteran was given a number of GAF scores of between February 23, 1994 and March 26, 1997.  It is significant that although he was given a GAF score of 25 when admitted in January 1994, it was reported that his symptoms quickly abated and that the day after admission, he was drastically improved.  It was reported that there had been a GAF score of 60 during the past year.  Upon discharge from VA hospitalization in December 1994, he was also given a GAF score of 60.  When examined by VA in March 1997, a GAF score of 45 was rendered for 45 for PTSD.  According to DSM-IV, GAF scores between 52 and 70 comport with mild to moderate impairment in social and occupational functioning overall.  A GAF score between 41 and 50 denotes serious symptoms or serious impairment in social, occupational, or school functioning.  The competent clinical evidence in this regard thus reflects that the Veteran's social and industrial functioning were from moderate to serious for PTSD-related symptomatology.  Such findings on the whole do not support a basis for more than 70 percent disability rating for PTSD between February 23, 1994 and March 26, 1997.

The Board finds that the criteria for the maximum 100 percent evaluation for PTSD were not met between February 23, 1994 and March 26, 1997.  This is because the clinical evidence does not demonstrate that symptoms associated with service-connected PTSD resulted in total occupational and social impairment, or symptoms that approximated grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain minimal personal hygiene, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, etc., as would be required for a 100 percent disability rating.  On VA examination in March 1997, the evidence indicates that the Veteran had some hygiene issues and well as significant long-term memory problems, but these were determined to be a function of his both Axis I disorders of PTSD and nonservice-connected major depression, of which major depression was determined to be more severe, as evidenced by a GAF score of 25.  There is evidence that he had chronic suicidality.  However, the record reflects that in at least two instances, he freely admitted (endorsed by his mother) that he utilized this as deception to be admitted.  There is no evidence that he exhibited any grossly inappropriate behaviors.  The evidence tended to show that he retained close relations with immediate family members.  Although the Veteran was unemployed, when hospitalized in 1994, he admitted that he could not work due to head and back injuries and these were primary bases for award of Social Security benefits.  He stated at that time that he had had at least four instances of head trauma in his life and that the most recent head injury had occurred in June 1994 when he was thrown off his motorcycle.  The Board finds that in the absence of more extreme symptomatology attributable to PTSD, an evaluation in excess of 70 percent was not warranted between February 23, 1994 and March 26, 1997.  

In summary, the Board finds that upon review of the relevant evidence in its entirety, PTSD was manifested by no more than severe industrial and social impairment or deficiencies in most areas between February 23, 1994 and March 26, 1997 under the older and revised criteria for this disorder.  As such, the Board finds that no more than a 70 percent disability evaluation was warranted for that period.  Although some of the symptoms for a 100 percent disability evaluation might have been present, including suicidal ideation, the evidence does not demonstrate that the Veteran's PTSD was manifested by incapacitating psychoneurotic symptoms, bordering on gross repudiation of reality.  PTSD symptomatology was also not productive of total occupational or social impairment caused by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  As such, a 100 percent disability evaluation was not warranted between February 23, 1994 and March 26, 1997.

The Board would also point out that despite the fact that the Veteran was awarded a VA nonservice-connected pension as early as 1993, this took into account all of his debilitating nonservice-connected disabilities which do not factor into the claim for a higher or total rating for PTSD.  Additionally, although Social Security Disability was made effective October 1993, the findings of the Social Security Administration are not binding on the Board since the rules and regulations governing the award of Social Security disability benefits differ from those governing the award of VA benefits. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, it is clear in this instance that the Social Security determination was made primarily on the basis of nonservice-connected orthopedic impairment with PTSD as a secondary consideration.  

The Board has also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2013) between January 1989 and March 1997 but finds that there is no basis for further action as to this question.  There is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected PTSD is inadequate for either period of consideration at issue. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no objective evidence demonstrating that the appellant's service-connected PTSD markedly interfered with employment beyond that contemplated by the rating schedule.  The evidence thus demonstrates that the relative manifestations and the effects of the disability were fully considered and were contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. See Thun, supra.

The Board finds that the evidence does not support a rating higher than 30 percent for PTSD from January 20, 1989 to January 30, 1994 for accrued benefits or a rating in excess of 70 percent for PTSD from February 23, 1994 to March 26, 1997 for accrued benefits purposes.  Neither the former criteria for evaluating psychiatric disabilities in effect when the Veteran filed his claim for service connection and a higher rating nor the revised criteria, which became effective November 7, 1996, is more favorable to the appellant.  In reaching the above conclusions, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not for application and the claims are denied. See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 20, 1989 to January 30, 1994 for accrued benefits purposes is denied

A rating in excess of 70 percent for PTSD from February 23, 1994 to March 26, 1997 for accrued benefits purposes is denied.


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


